Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, 12, 17, 19 and  20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. pat. Pub. No. 20170345880 to Kim.
Regarding Claims 1, 3, 10 and 12, Jiao teaches an organic light-emitting diode display panel and a corresponding method, comprising: 
a substrate 100; 
a pixel definition layer 600, located on the substrate; and 
an encapsulation layer 700, located on the pixel definition layer, wherein a desiccant 710 is added to only the encapsulation layer (see Fig. 1).

Regarding Claim 9, Kim teaches a display device, comprising the organic light-emitting diode display panel according to claim 1 (OLEDs are used in display devices).

Regarding Claim 17, Kim teaches the manufacturing method according claim 10, wherein before forming the pixel definition layer on the substrate, the manufacturing method further comprises: 
510 on the substrate; 
the forming the pixel definition layer  on the substrate comprises: 
forming the pixel definition layer 601 on the substrate having the anode formed thereon, and the pixel definition layer comprises a plurality of openings for exposing the anode (see Fig. 2, although only one OLED and driver are shown, a display inherently requires an array of many sets of OLED and drivers).

Regarding Claim 19, Kim teaches the manufacturing method according to claim 17, wherein before forming the encapsulation layer, the manufacturing method further comprises: 
forming an organic functional layer 510 in each opening of the pixel definition layer; 
forming a cathode 800 on the organic functional layer, wherein the pixel definition layer, the organic functional layer and the cathode are encapsulated between the substrate and the encapsulation layer (see Fig. 2).

Regarding Claim 20, Kim teaches the manufacturing method according to claim 12, but does not explicitly teach that before forming the encapsulation layer, the manufacturing method further comprises drying the substrate having the cathode formed thereon.
However, Kim teaches throughout that moisture is detrimental to OLEDs. Therefore, It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with a drying step before each processing step in order to expel and evaporate any moisture that may have accumulated, so that damage to the OLED may be avoided.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of U.S. pat. Pub. No. 20160260785 to Jiao.
Regarding Claims 1, 2, 10 and 11, Applicants admit as prior art: an organic light-emitting diode display panel, comprising: 
a substrate; 
a pixel definition laye, located on the substrate; and 
an encapsulation layer, located on the pixel definition layer [0003].
AAPA does not mention a dessicant. However, in analogous art, Jiao teaches an OLED having a pixel definition layer 9 having a desiccant therein [0049].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Jiao in order to reduce moisture in the OLED which causes damage.

Claims 4 and 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claims 1 and 10 and further in view of Jiao.
Regarding Claims 4, 13-15, Kim teaches the organic light-emitting diode display panel and method according to claims 1 and 10, wherein at least one of an oxide desiccant and a chloride desiccant [0083] but does not explicitly teach that the desiccant is a mixture of a water absorbent resin.  However, in analogous art, Jaio teaches that the layer 6 having the absorbent material should be an ([0055] acrylic resin, listed as a water absorbent resin by applicants in [0039] of the specification).  It would have been obvious to the person of ordinary skill at the time of filing to modify Kim’s encapsulation layer with the acrylic layer of Jiao to further improve the moisture getter property of the encapsulation layer, which is the motivation driving feature of Kim.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claim 17 and further in view of Jiao.
Regarding Claim 18, Kim teaches the manufacturing method according to claim 17, but id silent regarding how the bank was formed. However, Jaio teaches forming the pixel definition layer on the substrate having the anode formed thereon, comprising: 
forming a base material of the pixel definition layer on the substrate having the anode formed thereon; 
adding the desiccant to the base material of the pixel definition layer; forming a pixel definition film layer on the substrate by using the base material of the pixel definition layer added with the desiccant; and forming the plurality of the openings in the pixel definition film layer by using a patterning process to obtain the pixel definition layer [0060].
It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with this teaching of Jiao because Kim is silent regarding how the bank layer is formed, motivation those of ordinary skill in the art to seek out such teachings in order to practice the invention of Kim. Furthermore, a desiccating bank of Jiao would further enhance the moisture management capability of Kim.



Allowable Subject Matter
Claims 5 is to objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 5, the cited prior art does not teach the proportion of resin, oxide and chloride desiccants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/EVREN SEVEN/Primary Examiner, Art Unit 2812